Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 75893-US-PA 
Filling Date: 12/07/18 
Priority Date: 12/19/17
Inventor: Wu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 27 in line 3 changes from “the second-type electrode” to “the second-type electrode.”
Claim 25 is cancelled.
Claims 1 and 29 are amended as follows:

1 .(currently amended) A structure with micro device, comprising:
a substrate;
at least one micro device, disposed on the substrate and having a top surface and a bottom surface opposite to each other, a peripheral surface connected with the top 
surface and the bottom surface, a first-type electrode and a second-type electrode; and
at least one holding structure, disposed on the substrate, being not in direct contact with the first-type electrode and the second-type electrode and comprising at least 
one connecting portion and at least one holding portion, wherein the connecting portion is disposed on an edge of the top surface of the micro device, the holding 
portion is connected to the connecting portion and extends onto the substrate, and the first-type electrode and the second-type electrode are not
connected to the substrate; an air-gap forms between the first-type electrode or the second-type electrode and the substrate, 
wherein in the cross section, the air gap is extended laterally outside of the peripheral surface.

29.    (currently amended) A structure with micro device, comprising:
a substrate;
at least one micro device, disposed on the substrate and having a top surface and a bottom surface opposite to each other, a peripheral surface connected with the top 
surface and the bottom surface, a first-type electrode and a second-type electrode; and
at least one holding structure, disposed on the substrate, and comprising at least one connecting portion and at least one holding portion, wherein the connecting portion 
is disposed on and in direct contact with an edge of the top surface of the micro device, the holding portion is connected to the connecting portion and extends onto 
the substrate, a material of the connecting portion is the same as a material of the holding portion, and the first-type electrode and the second-type electrode are not 
; an air-gap forms between the first-type electrode or the second-type electrode and the substrate,
 wherein in the cross section, the air gap is extended laterally outside of the peripheral surface.

Allowable Subject Matter
4.	Claims 1-24 and 26-29 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

 electrode and the second-type electrode are not electrically 
connected to the substrate; an air-gap forms between the first-type electrode or the second-type electrode and the substrate, wherein in the cross section, the air gap is extended laterally outside of the peripheral surface in combination with all other limitations as recited in claim 1.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed structure with micro device, comprising: the first-type electrode and the second-type electrode are not electrically connected to the substrate; an air-gap forms between the first-type electrode or the second-type electrode and the substrate, wherein in the cross section, the air gap is extended laterally outside of the peripheral surface in combination with all other limitations as recited in claim 29.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896